Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 08/08/22, after the Non Final Office Action on 06/21/22. Claims 1, 5 have been amended; and new claims 11, 12 have been added. 
Claims 1-12 are pending.
This Action is made Final.

Claim Objections
Objection to Claim 5 has been withdrawn due to amendment on 8/8/22.
Drawing Objection
Objection to the drawings has been withdrawn due to amendment on 8/8/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohori JP 2016-247507 (US 2018/0173064).
Claim 1: Ohori discloses an electro-optical device comprising: 
(Fig. 7) a scanning line 3 extending along a first direction (X-direction) and having a light shielding property (a conductive member with a light shielding property) [0063]; 
(Fig. 7) a transistor 30 having a semiconductor layer 30c extending along the first direction (X-direction) so as to overlap with the scanning line 3; 
(Fig. 7) a first light shielding portion 30g (gate electrode 30g is formed of the same material as the light shielding portion 34 such as conductive polysilicon; i.e., gate electrode 30g is a light shielding element) [0105] is provided at a side (upper side) of a channel region 30c of the semiconductor layer 10s/30c/30d,
Regarding the claimed limitation “the first light shielding portion being electrically coupled to the scanning line”: Ohori discloses in (Fig. 8) the first light shielding portion 30g being electrically coupled to the scanning line 3; and 
(Fig. 7) a second light shielding portion 6a (extension portion 6a) provided at a side of an LDD region of the semiconductor layer and spaced apart from the scanning line 3 (the light incident directly on the semiconductor layer 30a is shielded by the extension portion 6a of the data line 6) [0096].
Thus further regarding the limitation “a second light shielding portion provided at a side of an LDD region of the semiconductor layer and spaced apart from the scanning line”: Ohori discloses in (Figs. 7, 8) a “first light shielding portion” 30g and “a second light shielding portion” 6a (extension portion 6a) provided at a side of an LDD region of the semiconductor layer and spaced apart from the scanning line 3. To a person versed in the art, the combination of Fig. 7 and 8 meets all the claimed limitations.
It would have been obvious to one of ordinary skill in the art to incorporate/modify Ohori’s invention in Figure 8 (first light shielding portion 30g being electrically coupled to the scanning line 3) with Ohori’s structure in Fig. 7 (second light shielding portion 6a) since the examiner takes Office Notice of the equivalence of Figures 7, 8 for their use in the display art and the incorporation of these known equivalent elements would be within the level of ordinary skill in the art.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 5: Ohori discloses
(Fig. 5) a capacitance line 7/7a/7b (wire 7/7a overlapping the semiconductor layer 30a of the TFT 30 and the data line 6 in a planar view and functions as the capacitor line) [0077] to which a constant potential is applied (a fixed potential is applied) [0085], and a relay wire CNT5/6c electrically coupled to the capacitance line 7/7b (wire 7a and a second relay electrode 7b electrically connected to the first relay electrode 6c through the contact hole CNT5) [0076-0077].

Claim 10: Ohori discloses 
(Figs. 1, 2) An electronic device 100 (liquid crystal display device) [0040].

Claim 11: Ohori discloses 
(Figs. 7, 8) an insulating layer 11d covering the transistor 30, wherein 4Customer No.: 31561the first light shielding portion 30g [0105] is provided in a first layer between the insulating layer 11d and the semiconductor layer 30s/30c/30d of the transistor, and 
(Fig. 7) the second light shielding portion 6a (extension portion 6a) [0096] is provided in a second layer on an opposite side of the insulating layer 11d from the first light shielding portion 30g.

Claim 12: Ohori discloses 
(Fig. 7) an insulating member 11a provided between the scanning line 3 and the second light shielding portion 6a, wherein a distance (layer 11a) between the scanning line 3 and the second light shielding portion 6a is equal to a thickness of the insulating member 11a – Note: the limitation “a distance” is broad, as there are several segments/distances may be included between the scanning line 3 and the second light shielding portion 6a.

Claims 2-4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohori JP 2016-247507 (US 2018/0173064) in view of Ishii US 2008/0186423.
Claim 2: Ohori discloses
(Fig. 9) the first light shielding portion 6a extends in the first direction along the channel region 30c [0103], 
And Ishii teaches
(Fig. 7) the second light shielding portion 32a extends in the first direction along the LDD region 1c [0126].
It would have been obvious to one of ordinary skill in the art to modify Ohori’s invention with Ishii’s structure in order to provide shielding to the semiconductor layer, as taught by Ishii [0010-0021].

Claims 3, 4, 7, 9:
Ishii teaches
Claim 3: (Fig. 7) the semiconductor layer 1a includes one LDD region 1b (data side LDD region) [0124] disposed between the channel region 1a’ [0120] and one source drain region 1d (data line side source/drain region) [0099], and another LDD region 1c (pixel electrode side LDD region) disposed between the channel region 1a’ and another source drain region 1e (pixel electrode side source/drain region) [0126], and a space between the second light shielding portion 32a and the one LDD region 1b is equal to a space between the second light shielding portion 32a and the other LDD region 1c.
Claim 4: (Fig. 5) a source drain electrode 6a electrically coupled to one source drain region 81 of the semiconductor layer 1a (data line 6a is electrically connected to the data line side source/drain region 1d of the semiconductor layer 1a through a contact hole 81) [0112], (Fig. 4) wherein the second light shielding portion 31a/32a includes a portion of the source drain electrode 6a.
Claim 7: (Fig. 4) a pixel electrode 9a [0093]; and 
(Fig. 7) a relay layer 1e [0099] electrically coupled to the pixel electrode 11 (at contact hole 83) [0108] and the second light shielding portion 32a, 
wherein the scanning line 11 and the relay layer 1e each include: a main body portion 31a that extends in the first direction (Y-direction); and 
(Figs. 7, 8) a protrusion 32a that protrudes in a second direction (X-direction) intersecting the first direction (Y-direction) so that the protrusion 32a overlaps the first light shielding portion 810, and 
(Fig. 8) the second light shielding portion 32a is disposed within an opening (810) provided at each side of the protrusion 810 in plan view.
Claim 9: (Fig. 7) the second light shielding portion 32a is provided along the one LDD region 1c and the one source drain region 1d.
It would have been obvious to one of ordinary skill in the art to modify Ohori’s invention with Ishii’s structure in order to provide shielding to the semiconductor layer, as taught by Ishii [0010-0021].

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohori JP 2016-247507 (US 2018/0173064) as applied to claim 1 above, and further in view of Moriyasu WO 2018074060.
Claim 6: Ohori discloses
(Fig. 5) a first insulating layer 11a [0070] disposed between the scanning line 3 and the transistor 30; and a second insulating layer 12 [0076] covering the transistor 30, 
And Moriyasu teaches
(Fig. 3) the second light shielding portion 15A/15B (the light shielding walls 15A and 15B have a buried plug structure) is provided within an opening extending through the first insulating layer 18A and the second insulating layer 18B.
It would have been obvious to one of ordinary skill in the art to modify Ohori’s invention with Moriyasu’s structure in order to provide shielding to the channel region, as taught by Moriyasu [Abstract].

Claim 8:
Ishii teaches
(Fig. 8) an insulating member 12 [0102] provided within the opening (810) and between the scanning line 11b and the second light shielding portion 32a.
It would have been obvious to one of ordinary skill in the art to modify Ohori’s invention with Ishii’s structure in order to provide shielding to the semiconductor layer, as taught by Ishii [0010-0021].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871